Case 18-12537-MFW    Doc 22-1   Filed 11/05/18   Page 1 of 28




                      Exhibit A
                    Proposed Order
             Case 18-12537-MFW            Doc 22-1      Filed 11/05/18     Page 2 of 28



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                    Chapter 11

PGHC Holdings, Inc., et al.,                             Case No. 18-12537 (MFW)

                        Debtors.1                        Jointly Administrated

                                                         Re: D.I.

     ORDER GRANTING DEBTORS’ FIRST OMNIBUS MOTION FOR ENTRY OF
      AN ORDER (I) AUTHORIZING THE DEBTORS TO (A) REJECT CERTAIN
     UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY NUNC PRO
    TUNC TO THE PETITION DATE, AND (B) ABANDON PERSONAL PROPERTY
      IN CONNECTION THEREWITH AND (II) GRANTING RELATED RELIEF

                Upon the first omnibus motion (the “Motion”)2 of the above-captioned debtors

and debtors in possession (collectively, the “Debtors”), pursuant to sections 105(a) and 365 of

the Bankruptcy Code and Bankruptcy Rule 6006, for entry of an order (this “Oder”): (i)

authorizing the Debtors to (a) reject the unexpired leases of nonresidential real property (the

“Leases”) identified on Exhibit 1 to this Order nunc pro tunc to the Petition Date and (b)

abandon the Remaining Property of the Debtors left at the premises subject to the Leases and (ii)

granting related relief; and upon consideration of the Wendland Declaration; and due and

sufficient notice of the Motion having been given under the circumstances; and it appearing that

no other or further notice need be provided under the circumstances; and it appearing that the




1
        The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as
        follows: PGHC Holdings, Inc. (4262); Papa Gino’s Holdings Corp. (6681); Papa Gino’s, Inc.
        (1264); Papa Gino’s Franchising Corp. (2690); Papa Gino’s/D’Angelo Card Services, Inc. (0621);
        D’Angelo’s Sandwich Shops, Inc. (7947); Progressive Food, Inc. (6224); D’Angelo Franchising
        Corporation (8398); and Delops, Inc. (7945). The Debtors’ mailing address is 600 Providence
        Highway, Dedham, MA 02026.
2
        Capitalized terms not defined herein are defined in the Motion.
             Case 18-12537-MFW           Doc 22-1      Filed 11/05/18     Page 3 of 28



relief requested by this Motion is in the best interests of the Debtors, their estates, their creditors

and other parties in interest; and after due deliberation and sufficient cause appearing therefor;

IT IS HEREBY ORDERED THAT:

               1.      The Motion is GRANTED as set forth herein.

               2.      Pursuant to section 365 of the Bankruptcy Code, the Leases identified on

Exhibit 1 to this Order are hereby rejected effective as of the Petition Date.

               3.      The Debtors are authorized to abandon, and shall be deemed to have

abandoned as of the Petition Date, any personal property, including but not limited to furniture,

fixtures, equipment and unsold inventory (the “Remaining Property”) located at the Closed

Locations subject to the Leases free and clear of all liens, claims, encumbrances, interests and

rights of third parties. The lessor under each Lease is authorized to dispose of the Remaining

Property located at or within the leased premises, without further notice and without any liability

to any individual or entity that may claim an interest in such Remaining Property, and such

abandonment shall be without prejudice to such lessor’s right to assert any claim based on such

abandonment, and without prejudice to the Debtors’ and to any other party in interest’s right to

object thereto. The automatic stay is modified to the extent necessary to allow such dispositions.

               4.      The Debtors are hereby authorized, but not directed, to cancel as of the

Petition Date any general liability insurance, flood insurance or other insurance required to be

maintained by any Lease or in respect of any Lease premises.

               5.      Any person or entity that holds a claim arising from rejection of any of the

Leases must file a proof of claim within thirty (30) days of entry of this Order. If no proof of

claim is timely filed, then such person or entity shall not be treated as a creditor with respect to

such claim or claims for voting on any chapter 11 plan in these chapter 11 cases and shall be



                                                  2
             Case 18-12537-MFW           Doc 22-1     Filed 11/05/18      Page 4 of 28



forever barred from asserting a claim for rejection damages and from participating in any

distributions that may be made in connection with the Debtors’ bankruptcy cases.

               6.      The Debtors do not waive any claims that they may have against any

counterparty to the Leases, whether or not such claims arise under, are related to the rejection of,

or are independent of the Leases. Nothing herein shall prejudice the rights of the Debtors to

argue that any of the Leases were terminated or expired pursuant to their terms prior to the

Petition Date; that any claim for damages arising from the rejection of the Leases is limited to

the remedies available under any applicable termination provision of such Lease; or that any

such claim is an obligation of a third party and not that of the Debtors or their estates.

               7.      The terms and conditions of this order shall be immediately effective and

enforceable upon its entry notwithstanding any Bankruptcy Rule to the contrary.

               8.      The Motion and the rejection of the Leases comply with the requirements

of Bankruptcy Rule 6006(f).

               9.      The Debtors are authorized and empowered to take such actions as may be

necessary and appropriate to implement the terms of this Order.

               10.     This Court shall retain jurisdiction with respect to all matters related to the

interpretation or implementation of this Order.



Dated: ______________, 2018
       Wilmington, Delaware



                                       THE HONORABLE MARY F. WALRATH
                                       UNITED STATES BANKRUPTCY JUDGE




                                                  3
Case 18-12537-MFW   Doc 22-1   Filed 11/05/18   Page 5 of 28




                     Exhibit 1
              Leases to be Rejected
                                 Case 18-12537-MFW        Doc 22-1        Filed 11/05/18   Page 6 of 28




                                                                                                                        Debtor
            Lessor Name                                                           Address of Leased       Restaurant
                                            Lessor Address(es)                                                          Party to
       (listed alphabetically)                                                       Premises               ID No.
                                                                                                                         Lease

                                    c/o Related Beal, LLC
     1241 Main Street LLC &         177 Milk Street                           1241 Main St.                            Papa
1.                                                                                                          1090
     Simon 74th Street, LLC         Boston, MA 02109                          Worcester, MA 01603                      Gino’s, Inc.
                                    Attn: Asset Management

     1349-1351 Hyde Park            79 Walker Road                            1345 Hyde Park Ave.
2.                                                                                                          5236       Delops, Inc.
     Avenue LLC                     Westwood, MA 02090                        Hyde Park, MA 02136

                                    c/o Crosspoint Associates, Inc.
                                    300 Third Ave, Ste 2                      188 Needham Street                       Papa
3.   188 Needham Street LP                                                                                  1215
                                    Waltham, MA 02451                         Newton, MA 02464                         Gino’s, Inc.
                                    Attn: John Hueber

                                    c/o M-M Realty Trust
                                                                              233 Main Street Plaza                    Papa
4.   1907 LLC                       33 Commercial Street                                                    1211
                                                                              Gloucester, MA 01930                     Gino’s, Inc.
                                    Gloucester, MA 01930

     2-14 Medford St. Series        455 Massachusetts Ave.                    457 Massachusetts Ave.                   Papa
5.                                                                                                          1003
     LLC                            Arlington, MA 02474                       Arlington, MA 02474                      Gino’s, Inc.

                                    Charles C. Hajjar, Trustee
                                                                              409 Columbia Rd.
6.   409 Columbia Road Trust        30 Adams St                                                             5046       Delops, Inc.
                                                                              Hanover, MA 02339
                                    Milton, MA 02186

     548 Dartmouth Street           636 County Road                           548 Dartmouth St.
7.                                                                                                          5304       Delops, Inc.
     Realty Trust                   Taunton MA 02780                          S. Dartmouth, MA 02748




                                                                      2
                                  Case 18-12537-MFW       Doc 22-1     Filed 11/05/18   Page 7 of 28




                                                                                                                     Debtor
             Lessor Name                                                       Address of Leased       Restaurant
                                             Lessor Address(es)                                                      Party to
        (listed alphabetically)                                                   Premises               ID No.
                                                                                                                      Lease

                                     263 Alder Lane
      897 North Montello Realty                                            897 N. Montello St.                      Papa
8.                                   P.O. Box 1481                                                       1021
      Trust                                                                Brockton, MA 02301                       Gino’s, Inc.
                                     No. Falmouth, MA 02556

      Amalgamated Financial          1414 Atwood Ave.                      12 Narragansett Park Dr.                 Papa
9.                                                                                                        408
      Group IV                       Johnston, RI 02919                    E. Providence, RI 02916                  Gino’s, Inc.

                                     c/o The Stop & Shop Supermarket
                                     Co LLC
                                     Attn: Sr. VP Real Estate
                                     1385 Hancock Street
                                     Quincy, MA 02169
      Andover Holding Company                                              209 N. Main St.                          Papa
10.                           and                                                                        1085
      LLC                                                                  Andover, MA 01810                        Gino’s, Inc.
                                     c/o The Stop & Shop
                                     Supermarket Co LLC
                                     Attn: VP Real Estate Law
                                     1285 Hancock Street
                                     Quincy, MA 02169




                                                                  3
                                 Case 18-12537-MFW        Doc 22-1    Filed 11/05/18   Page 8 of 28




                                                                                                                    Debtor
            Lessor Name                                                       Address of Leased       Restaurant
                                            Lessor Address(es)                                                      Party to
       (listed alphabetically)                                                   Premises               ID No.
                                                                                                                     Lease

                                    c/o Edens & Avant #2317
                                    21 Custom House Street
                                    Suite 450
                                    Boston, MA 02110
                                                                          301 Pond St.                             Papa
11. Ashland Plaza (E&A) LLC                                                                             1168
                                    and                                   Ashland, MA 01721                        Gino’s, Inc.

                                    Attn: Legal Dept.
                                    1221 Main Street, Suite 100
                                    Columbia, SC 29201

                                    550 Center Street
                                                                          550 Center St.                           Papa
12. Auburn Plaza Inc.               Auburn, ME 04210                                                     701
                                                                          Auburn, ME 04210                         Gino’s, Inc.
                                    Attn: David K. Lee, GM

                                    P.O. Box 619
                                    Cotuit, MA 02635                      739 Belmont St
13. Belmont Street North LLC                                                                            5035       Delops, Inc.
                                    Attn: Vanessa Gumbert/Peter Mihos     Brockton, MA 02301


                                    c/o James Botsolis
    Botsolis Family Realty                                                1615 Main Street
14.                                 102 Plain Street                                                    5376       Delops, Inc.
    Trust                                                                 Chatham, MA 02633
                                    Braintree, MA 02184

                                    c/o Brixmor Property Group Inc.
    Brixmor Management Joint                                              1 Snow Road                              Papa
15.                                 1 Fayette Street                                                    1203
    Venture 2, LLC                                                        Marshfield, MA 02050                     Gino’s, Inc.
                                    Conshohocken, PA 19428



                                                                  4
                                 Case 18-12537-MFW      Doc 22-1        Filed 11/05/18   Page 9 of 28




                                                                                                                      Debtor
            Lessor Name                                                         Address of Leased       Restaurant
                                            Lessor Address(es)                                                        Party to
       (listed alphabetically)                                                     Premises               ID No.
                                                                                                                       Lease

                                    2900 N.E. 14thStreet, Apt #508
                                                                            314 Cabot Street                         Papa
16. Brookfield Realty Trust         Pompano Beach, FL 33062                                               1204
                                                                            Beverly, MA 01915                        Gino’s, Inc.
                                    Attn: John Dustin

                                    c/o UBS Realty Investors LLC
                                    10 State House Square
                                    15th floor
                                    Hartford, CT 06103

                                    and

                                    c/o New England Development
    CambridgeSide Galleria                                                  100 Cambridgeside Pl
17.                                 1 Wells Ave.                                                          5339       Delops, Inc.
    Associates Trust                                                        Cambridge, MA 02141
                                    Newton, MA 02459

                                    and

                                    c/o Goulston & Storrs, P.C.
                                    400 Atlantic Avenue
                                    Boston, MA 02110-3333
                                    Attn: Cambridge Side Galleria

                                    807 Apache Mountain Lane                445 Main St.
18. Canyon Enterprises, LLC                                                                               5081       Delops, Inc.
                                    Georgetown, TX 78633                    East Hartford, CT 06118




                                                                    5
                              Case 18-12537-MFW       Doc 22-1        Filed 11/05/18   Page 10 of 28




                                                                                                                     Debtor
             Lessor Name                                                       Address of Leased       Restaurant
                                          Lessor Address(es)                                                         Party to
        (listed alphabetically)                                                   Premises               ID No.
                                                                                                                      Lease

                                  Attn: Nina Regan
                                  11501 Northlake Drive
                                  Cincinnati OH 45249
                                                                           100 Macy St.                             Papa
19. Carriagetown Station LLC      and                                                                    1202
                                                                           Amesbury, MA 01913                       Gino’s, Inc.
                                  c/o The Phillips Edison Group
                                  11501 Northlake Drive
                                  Cincinnati OH 45249

                                  c/o CEA Group, Inc.
                                                                           1111C South Willow St.                   Papa
20. CEA Bromfield LLC             1105 Massachusetts Ave, Suite 2-F                                       324
                                                                           Manchester, NH 03103                     Gino’s, Inc.
                                  Cambridge, MA 02138

                                  c/o Cedar Realty Trust Partnership,
                                  L.P.
      Cedar-Fieldstone            44 South Bayles Avenue                   950 Kings Hwy.                           Papa
21.                                                                                                      1181
      Marketplace, LP             Suite 304                                New Bedford, MA 02745                    Gino’s, Inc.
                                  Port Washington, NY 11050
                                  Attn: COO [Fieldstone Marketplace]



      CGMA South Dartmouth,       1414 Atwood Avenue                       704 Dartmouth St.                        Papa
22.                                                                                                      1165
      LLC                         Johnston, RI 02919                       S. Dartmouth, MA 02748                   Gino’s, Inc.




                                                                  6
                             Case 18-12537-MFW       Doc 22-1     Filed 11/05/18   Page 11 of 28




                                                                                                                 Debtor
            Lessor Name                                                    Address of Leased       Restaurant
                                         Lessor Address(es)                                                      Party to
       (listed alphabetically)                                                Premises               ID No.
                                                                                                                  Lease

                                 OHP100
                                 Attn: Monica Wilson
                                 4221 Pearl Road
                                 Cleveland, OH 44109

                                 and

                                 Attn: Property Services
                                 One Citizens Bank Way
                                 Johnston, RI 02919

                                 and                                   Rte 12A & Airport Road
23. Citizens Bank, N.A.                                                                              5269       Delops, Inc.
                                                                       Lebanon, NH 03784
                                 Attn: Legal Counsel – Property
                                 Services
                                 One Citizens Bank Way
                                 Johnston, RI 02919

                                 and

                                 c/o Jones Lang LaSalle
                                 JLL Center – Lease Admin Dept.
                                 260 Forbes Avenue, Suite 1300
                                 Pittsburgh, PA 1522

                                 Paul Deluca
                                                                       208 Main St
24. CJ General Realty, LLC       208 Main Street                                                     5192       Delops, Inc.
                                                                       Weymouth, MA 02188
                                 Weymouth, MA 02188


                                                              7
                             Case 18-12537-MFW        Doc 22-1       Filed 11/05/18   Page 12 of 28




                                                                                                                    Debtor
            Lessor Name                                                       Address of Leased       Restaurant
                                         Lessor Address(es)                                                         Party to
       (listed alphabetically)                                                   Premises               ID No.
                                                                                                                     Lease

                                 1401 Providence Highway, Suite #4
                                                                          115 Sharon St.                           Papa
25. Cobb Corner LLC              Norwood, MA 02062                                                      1017
                                                                          Stoughton, MA 02072                      Gino’s, Inc.
                                 Bob MacDonald

                                 P.O. Box 103                             380 Chief Justice Highway
                                                                                                                   Papa
26. Cohasset Realty Trust        Cohasset, MA 02025                       Route 3A                      1075
                                                                                                                   Gino’s, Inc.
                                 Attn: Donald E. Staszko                  Cohasset, MA 02025

                                 c/o Saxon Partners
                                 25 Recreation Park Dr., Suite 204
                                 Hingham, MA 02043
                                 Attn: Donald S. Smith
                                                                          Route 44 & Commerce
27. Colony Place Village LLC     and                                      Way                           5368       Delops, Inc.
                                                                          Plymouth, MA 02360
                                 c/o KeyPoint Partners, LLC
                                 174 Colony Place
                                 Plymouth, MA 02360
                                 Attn: Property Management

                                 Allen Mello
                                                                          1 Executive Park Dr
28. Compton Realty LLC           24 Appletree Green                                                     5173       Delops, Inc.
                                                                          Merrimack, NH 03054
                                 Nashua, NH 03062




                                                               8
                             Case 18-12537-MFW     Doc 22-1      Filed 11/05/18   Page 13 of 28




                                                                                                                 Debtor
           Lessor Name                                                    Address of Leased        Restaurant
                                        Lessor Address(es)                                                       Party to
      (listed alphabetically)                                                Premises                ID No.
                                                                                                                  Lease

                                The MGHerring Property Group LLC
                                (Agent for CREFII Silver City, LLC)
                                5710 LBJ Freeway
                                Suite 450
                                Dallas TX 75240                     2 Galleria Mall Dr.
29. CREFII Silver City LLC      Attn: Legal                         Unit FC10                        5341       Delops, Inc.
                                                                    Taunton, MA 02780
                                and

                                411 West Putnam Avenue Suite 425
                                Greenwich, CT 06830

                                P.O. Box 519
                                323 Manley Street                     195 E. Main St
30. D’Angelo Inc.                                                                                    5059       Delops, Inc.
                                West Bridgewater, MA 02379            Milford, MA 01757
                                Attn: Keith McLaughlin

                                P.O. Box 519
                                323 Manley Street                     130-134 Highland Ave Rt. 6
31. D’Angelo Inc.                                                                                    5067       Delops, Inc.
                                West Bridgewater, MA 02379            Seekonk, MA 02771
                                Attn: Keith McLaughlin

                                P.O. Box 519
                                323 Manley Street                     332 N Main St.
32. D’Angelo Inc.                                                                                    5070       Delops, Inc.
                                West Bridgewater, MA 02379            Randolph, MA 02368
                                Attn: Keith McLaughlin




                                                             9
                              Case 18-12537-MFW      Doc 22-1       Filed 11/05/18   Page 14 of 28




                                                                                                                   Debtor
             Lessor Name                                                     Address of Leased       Restaurant
                                         Lessor Address(es)                                                        Party to
        (listed alphabetically)                                                 Premises               ID No.
                                                                                                                    Lease

                                  P.O. Box 519
                                  323 Manley Street                      365 S Broadway
33. D’Angelo Inc.                                                                                      5156       Delops, Inc.
                                  West Bridgewater, MA 02379             Salem, NH 03079
                                  Attn: Keith McLaughlin

                                  Dorothy W. Goldberg or Michael
                                  Panagakus, Trustee
                                                                         329 State Road                           Papa
34. Dartmouth Trust               P.M. Associates                                                      1118
                                                                         N. Dartmouth, MA 02747                   Gino’s, Inc.
                                  914 Mt. Pleasant St.
                                  New Bedford, MA 02745

                                  c/o C&R Management
                                  875 East Street
                                  Tewksbury, MA 01876

                                  and                                    277 Daniel Webster Hwy                   Papa
35. Delta & Delta Realty Trust                                                                          302
                                                                         Nashua, NH 03060                         Gino’s, Inc.
                                  John Mathews
                                  RMD
                                  881 East Street
                                  Tewksbury, MA 01876

      Demoulas Supermarkets       875 East Street                        21 Wood St.                              Papa
36.                                                                                                    1073
      Inc.                        Tewksbury, MA 01876                    Lowell, MA 01851                         Gino’s, Inc.

                                  Commercial Property Advisors LLC
                                                                         210 W Main St
37. DP1 LLC                       152 Simsbury Road                                                    5100       Delops, Inc.
                                                                         Avon, CT 06001
                                  Avon, CT 06001

                                                               10
                             Case 18-12537-MFW        Doc 22-1     Filed 11/05/18   Page 15 of 28




                                                                                                                  Debtor
            Lessor Name                                                     Address of Leased       Restaurant
                                         Lessor Address(es)                                                       Party to
       (listed alphabetically)                                                 Premises               ID No.
                                                                                                                   Lease


                                 c/o E & A Investments LP
                                 P.O. Box 528
                                 Columbia, SC 29202

                                 and

                                 1221 Main St, Suite 1000               Bishop’s Corner Shopping
    E & A Northeast Limited      Columbia, SC 29201                     Center
38.                                                                                                   5374       Delops, Inc.
    Partnership                                                         333 N Main St., Unit #30
                                 and                                    West Hartford, CT 06117

                                 Management Company
                                 Edens & Avant
                                 21 Custom House Street
                                 Suite 450
                                 Boston, MA 02110


                                 Elizabeth Proko & S. Edward Proko,
                                 Trustees                               645 Chandler St.                         Papa
39. E & E Realty Trust                                                                                1133
                                 2 Holden Street                        Worcester, MA 01602                      Gino’s, Inc.
                                 Worcester, MA 02605

                                 200 Windham Road                       59 EAST ST.
40. Evans, Thomas                                                                                     5308       Delops, Inc.
                                 Marlboro, CT 06447                     Plainville, CT 06062




                                                              11
                               Case 18-12537-MFW       Doc 22-1      Filed 11/05/18   Page 16 of 28




                                                                                                                    Debtor
            Lessor Name                                                       Address of Leased       Restaurant
                                          Lessor Address(es)                                                        Party to
       (listed alphabetically)                                                   Premises               ID No.
                                                                                                                     Lease

                                  c/o Federal Realty Investment Trust
    FR Chelsea Commons II,                                                1100 Revere Beach Pkwy                   Papa
41.                               1626 East Jefferson Street                                            1207
    LLC                                                                   Chelsea, MA 02150                        Gino’s, Inc.
                                  Rockville, MD 20852

                                  c/o Kim Washburn
                                  10 NW Drake Road
                                  Bend, OR 97701
                                                                          RT. 75
                                  or                                                                               Papa
42. GAI LLC                                                               2 National Drive               518
                                                                                                                   Gino’s, Inc.
                                                                          Windsor Locks, CT 06096
                                  c/o Kim Washburn
                                  70 SW Century Dr.
                                  Suite 100-449
                                  Bend, OR 97702

                                  c/o Cartwright Funeral Home
                                  845 Washington St.
                                  Braintree, MA 02184
                                                                          485 Granite St.
43. Granite St. Realty Trust                                                                            5216       Delops, Inc.
                                  and                                     Braintree, MA 02184

                                  419 N. Main St.
                                  Randolph, MA 02368

                                  c/o CP Management Inc.
                                                                          2800 Lafayette Rd.                       Papa
44. Heritage & Lafayette LLC      11 Court Street, Suite 100                                             321
                                                                          Portsmouth, NH 03801                     Gino’s, Inc.
                                  Exeter, NH 03833



                                                                12
                                 Case 18-12537-MFW      Doc 22-1       Filed 11/05/18   Page 17 of 28




                                                                                                                      Debtor
             Lessor Name                                                        Address of Leased       Restaurant
                                            Lessor Address(es)                                                        Party to
        (listed alphabetically)                                                    Premises               ID No.
                                                                                                                       Lease

      Hoffman, Harvey               85 Brewster Road                        25 Kane St.
45.                                                                                                       5294       Delops, Inc.
                                    W. Hartford, CT 06117                   West Hartford, CT 06119

                                    241 W. Lebanon Road                     79 S. Main St.
46. Ireland, George E.                                                                                    5133       Delops, Inc.
                                    Lebanon, ME 04027                       Rochester, NH 03867

                                    P.O. Box 106                            363 Great Rd
47. J. G. Tellier Realty Trust                                                                            5168       Delops, Inc.
                                    Belmont, MA 02478                       Bedford, MA 01730

                                    62 Commercial Wharf East
                                                                            11 Memorial Parkway                      Papa
48. Jamp Realty LLC                 Boston, MA 02110                                                      1092
                                                                            Randolph, MA 02368                       Gino’s, Inc.
                                    Attn: Pamela Hickey

                                    76 Walnut Street
    Jobel Shopperstown                                                      593 Taunton Ave.
49.                                 P.O. Box 4207                                                         5189       Delops, Inc.
    Assoc., LLC                                                             East Providence, RI 02914
                                    Dedham, MA 02027-4201

                                    c/o John A. DeCola, Trustee
                                                                            310 Great Road                           Papa
50. John Michael Realty Trust       28 Willard St.                                                        1086
                                                                            Bedford, MA 01730                        Gino’s, Inc.
                                    Waltham, MA 02451

                                    187 North Main Street
                                                                            1072 Tiogue Ave                          Papa
51. Kaufman Associates Inc.         P.O. Box 1384                                                          433
                                                                            Coventry, RI 02816                       Gino’s, Inc.
                                    Providence, RI 02901

                                    c/o Phyllis Gervais                     43 Drum Hill Rd
52. Kecy Family LP                  13 Wyndbrook Lane                       North Chelmsford, MA          5174       Delops, Inc.
                                    Tyngsborough, MA 01879                  01863

                                                                  13
                                 Case 18-12537-MFW        Doc 22-1      Filed 11/05/18   Page 18 of 28




                                                                                                                       Debtor
             Lessor Name                                                         Address of Leased       Restaurant
                                            Lessor Address(es)                                                         Party to
        (listed alphabetically)                                                     Premises               ID No.
                                                                                                                        Lease

                                    c/o United Properties Group, Inc.
                                                                             191 Watertown St.                        Papa
53. KF Realty Associates            1330 Boylston St., Suite 608                                           1130
                                                                             Newton, MA 02472                         Gino’s, Inc.
                                    Chestnut Hill, MA 02467

                                    Joseph Gied Trustee
                                                                             614 W Main Rd                            Papa
54. Lauramelisa Realty Trust        6 Manchester Circle                                                     431
                                                                             Middletown, RI 02842                     Gino’s, Inc.
                                    Holliston MA 01746

                                    c/o KeyPoint Partners, LLC
                                    One Burlington Woods Drive
                                    Burlington, MA 01803
      Linear Retail Milford #1                                               138 S. Main St Rt. 140
55.                                 or                                                                     5237       Delops, Inc.
      LLC                                                                    Milford, MA 01757
                                    c/o Boston Private Bank
                                    Dept. #240, P.O. Box 4106
                                    Woburn, MA

                                    c/o M.S. Management Associates,
                                    Inc.                                     99 Rockingham Park Blvd
56. Mall at Rockingham, LLC         225 West Washington Street               F209                          5340       Delops, Inc.
                                    Indianapolis, IN 46204-3438              Salem, NH 03079


                                    c/o M.S. Management Associates,
    Mall at Solomon Pond,                                                    601 Donald Lynch Blvd
57.                                 Inc. 225 West Washington Street                                        5355       Delops, Inc.
    LLC                                                                      Marlborough, MA 01752
                                    Indianapolis, IN 46204-3438



                                                                  14
                              Case 18-12537-MFW      Doc 22-1        Filed 11/05/18   Page 19 of 28




                                                                                                                    Debtor
             Lessor Name                                                      Address of Leased       Restaurant
                                          Lessor Address(es)                                                        Party to
        (listed alphabetically)                                                  Premises               ID No.
                                                                                                                     Lease

                                  c/o Simon Property Group LP
                                                                          793 Iyannough Rd.
58. Mayflower Cape Cod LLC        225 W. Washington Street                                              5095       Delops, Inc.
                                                                          Hyannis, MA 02601
                                  Indianapolis, IN 46204-3438

                                  c/o D’Angelo Inc.
                                  P.O. Box 519                            124 Turnpike Rd.
59. McLaughlin, Brian J.                                                                                5075       Delops, Inc.
                                  323 Manley Street                       Westborough, MA 01581
                                  West Bridgewater, MA 02379

                                  c/o D’Angelo Inc.
                                  P.O. Box 519                            494 Amherst St
60. McLaughlin, Brian J.                                                                                5088       Delops, Inc.
                                  323 Manley Street                       Nashua, NH 03063
                                  West Bridgewater, MA 02379

                                  c/o D’Angelo Inc.
                                                                          1297 Main St
                                  323 Manley Street
61. McLaughlin, Brian J.                                                  South Yarmouth, MA            5375       Delops, Inc.
                                  P.O. Box 519
                                                                          02664
                                  W. Bridgewater, MA 02379

                                                                          1049 Main St.
                                  323 Manley Street
62. McLaughlin, James H.                                                  South Weymouth, MA            5073       Delops, Inc.
                                  W. Bridgewater, MA 02379
                                                                          02190

                                  c/o The Wilder Companies
      Merrimack Income                                                    188 Haverhill St.                        Papa
63.                               800 Boylston St, Ste 1300                                             1170
      Partners, LP                                                        Methuen, MA 01844                        Gino’s, Inc.
                                  Boston, MA 02199




                                                                15
                              Case 18-12537-MFW        Doc 22-1      Filed 11/05/18   Page 20 of 28




                                                                                                                    Debtor
             Lessor Name                                                      Address of Leased       Restaurant
                                          Lessor Address(es)                                                        Party to
        (listed alphabetically)                                                  Premises               ID No.
                                                                                                                     Lease

      National Development        1481 Atwood Ave.                        1450 Atwood Ave.
64.                                                                                                     5031       Delops, Inc.
      Group, Inc.                 Johnston, RI 02919                      Johnston, RI 02919

      New Hanover Ground          600 Loring Avenue                       1426 Washington St
65.                                                                                                     5338       Delops, Inc.
      Lessor LLC                  Salem, MA 01970                         Hanover, MA 02339

                                  c/o Ordower & Ordower, PC
                                  25 East Washington Street, Suite        100 Maplewood St.                        Papa
66. Ordower, Lawrence                                                                                   1117
                                  1400                                    Malden, MA 02148                         Gino’s, Inc.
                                  Chicago, IL 60602

                                  Grace Property Mgmt
                                                                          399 John Fitch Hwy                       Papa
67. Peace & Grace Realty LLC      25 Mary Agnes Road                                                    1008
                                                                          Fitchburg, MA 01420                      Gino’s, Inc.
                                  Framingham, MA 01701

      Picerne Investment          75 Lambert Lind Highway                 624 Reservoir Ave.                       Papa
68.                                                                                                      428
      Corporation                 Warwick, RI 02886                       Cranston, RI 02910                       Gino’s, Inc.

                                  c/o Marcel R. Poyat
                                  Post Office Square                      187 Falmouth Rd
69. Plaza 28 Nominee Trust                                                                              5053       Delops, Inc.
                                  20F Camp Opechee Road                   Hyannis, MA 02601
                                  Centerville, MA 02632




                                                               16
                              Case 18-12537-MFW     Doc 22-1       Filed 11/05/18   Page 21 of 28




                                                                                                                  Debtor
            Lessor Name                                                     Address of Leased       Restaurant
                                         Lessor Address(es)                                                       Party to
       (listed alphabetically)                                                 Premises               ID No.
                                                                                                                   Lease

                                 c/o SBK Associates LLC
                                 Attn: David Kaplan, Mgr Finance &
                                 Admin
                                 P.O Box 537
                                 Manchester, CT 06040
                                                                        47 Storey Ave.
70. Port Plaza Realty Trust                                                                           5360       Delops, Inc.
                                                                        Newburyport, MA 01950
                                 and

                                 Attn: Richard Kaplan
                                 P.O. Box 620122
                                 Newton, MA 02462-0122

                                 c/o LMS Commercial Real Estate
                                 120 North Pointe Blvd. Ste 301         82 Powder Mill Road                      Papa
71. Powder Mill Power LLC                                                                             1122
                                 Lancaster, PA 17601                    Acton, MA 01720                          Gino’s, Inc.
                                 Attn: Kristi Boyer




                                                              17
                              Case 18-12537-MFW        Doc 22-1       Filed 11/05/18   Page 22 of 28




                                                                                                                     Debtor
             Lessor Name                                                       Address of Leased       Restaurant
                                          Lessor Address(es)                                                         Party to
        (listed alphabetically)                                                   Premises               ID No.
                                                                                                                      Lease

                                  c/o Regency Centers Corporation
                                  121 W. Forsyth St, Suite 200
                                  Jacksonville, FL 32202

                                  and

                                  Regency Centers LP
                                  150 Monument Road, Suite 406
      Regency Centers                                                      1491 New Britain Ave
72.                               Bala Cynwyd, PA 19004                                                  5332       Delops, Inc.
      Corporation                                                          West Hartford, CT 06110
                                  Attn: Bill Madway

                                  and

                                  Tom Foy
                                  Cornerstone Properties, Inc.
                                  231 Farmington Ave.
                                  Farmington, CT 06032

                                  c/o Hamilton Company
                                                                           23 Riverside Avenue                      Papa
73. Riverside Associates LLC      39 Brighton Avenue                                                     1210
                                                                           Medford, MA 02155                        Gino’s, Inc.
                                  Boston, MA 02134

                                  c/o RK Centers
    RK Associates-Marlboro        50 Cabot Street                          197 Boston Post Rd. West                 Papa
74.                                                                                                      1201
    Inc.                          Needham MA 02494                         Marlborough, MA 01752                    Gino’s, Inc.
                                  Attn: David Katz




                                                                 18
                                Case 18-12537-MFW       Doc 22-1     Filed 11/05/18   Page 23 of 28




                                                                                                                    Debtor
             Lessor Name                                                      Address of Leased       Restaurant
                                           Lessor Address(es)                                                       Party to
        (listed alphabetically)                                                  Premises               ID No.
                                                                                                                     Lease

                                   c/o R.K. Centers
      RK Hudson Realty             50 Cabot Street; Suite 200             205 Washington St.                       Papa
75.                                                                                                     1145
      Associates                   Needham MA 02494                       Hudson, MA 01749                         Gino’s, Inc.
                                   Attn: David Katz or Jon Maimon

                                   c/o RK Centers
                                                                          150 Church Street                        Papa
76. RK Pembroke LLC                50 Cabot Street, Suite 200                                           1099
                                                                          Pembroke, MA 02359                       Gino’s, Inc.
                                   Needham, MA 02494

                                   Stanley Ross & Frances C. Ross,
                                   Trustees
                                                                          73 Highland Ave
77. Ross Realty Trust              14893 Wedgefield Dr.                                                 5266       Delops, Inc.
                                                                          Needham, MA 02494
                                   #14-210
                                   Delray, FL 33446-1381

                                   c/o WS Asset Management & Assoc.
                                   33 Boylston Street Suite 3000
                                   Chestnut Hill, MA 02467
      Route 140 School Street                                             280 School Street                        Papa
78.                                and                                                                  1208
      LLC                                                                 Mansfield, MA 02048                      Gino’s, Inc.
                                   c/o WS Asset Management Inc.
                                   33 Boylston Street, Suite 3000
                                   Chestnut Hill, MA 02467




                                                                19
                             Case 18-12537-MFW      Doc 22-1       Filed 11/05/18   Page 24 of 28




                                                                                                                  Debtor
            Lessor Name                                                     Address of Leased       Restaurant
                                         Lessor Address(es)                                                       Party to
       (listed alphabetically)                                                 Premises               ID No.
                                                                                                                   Lease

                                 P.O. Box 446
                                 North Grafton, MA 01536
                                                                        2021 Revere Beach Pkwy
79. RTGT Inc.                    and                                                                  5346       Delops, Inc.
                                                                        Everett, MA 02149
                                 167 SW Cutoff
                                 Worcester, MA 01604

                                 522 SW Pine Tree Lane                  1833 White Mountain Hwy
80. Smith, Donald F.                                                                                  5359       Delops, Inc.
                                 Palm City, FL 34990-1422               North Conway, NH 03860

                                 Attn: Meghan Brescia
                                 PO Box 742
                                 Sutton, MA 01590
                                                                        545 Southwest Connector,
                                                                                                                 Papa
81. Southwest Properties, LLC                                           Route 20                      1139
                                 and                                                                             Gino’s, Inc.
                                                                        Worcester, MA 01607
                                 33 Clubhouse Way
                                 Sutton, MA 01590

                                                                        673 Daniel Webster
                                 95 No. Acre Rd.
82. Stergiou, John C.                                                   Highway                       5286       Delops, Inc.
                                 Manchester, NH 03104
                                                                        Manchester, NH 03104




                                                              20
                             Case 18-12537-MFW       Doc 22-1      Filed 11/05/18   Page 25 of 28




                                                                                                                   Debtor
            Lessor Name                                                     Address of Leased        Restaurant
                                         Lessor Address(es)                                                        Party to
       (listed alphabetically)                                                 Premises                ID No.
                                                                                                                    Lease

                                 c/o United Capital Corp
                                 United Capital Bldg
                                                                        205 East Main St.                         Papa
83. Sunrise 77 Associates        9 Park Place                                                          1078
                                                                        Marlboro, MA 01752                        Gino’s, Inc.
                                 Great Neck, NY 11021
                                 Attn: Michael Lamoretti

                                 c/o The Wilder Companies
                                                                        Stuart St, 8-10 Park Plaza
                                 Prudential Center
84. The Theatre District LLC                                            Trans. Bldg.                   5303       Delops, Inc.
                                 800 Boylston Street, Suite 1300
                                                                        Boston, MA 02116
                                 Boston, MA 02115

                                 c/o Centercorp Properties
                                                                        53 E Broadway
85. Thin Crust Realty LLC        600 Loring Avenue                                                     5117       Delops, Inc.
                                                                        Derry, NH 03038
                                 Salem, MA 01970

                                 c/o DLC Management Corp
                                                                        Rt 83 - Tri City Plaza
    Tri-City Improvements        580 White Plains Road                                                            Papa
86.                                                                     35 Talcotville Road             510
    LLC                          Tarrytown, NY 10591                                                              Gino’s, Inc.
                                                                        Vernon, CT 06066
                                 Attn: Adam Ifshin




                                                              21
                             Case 18-12537-MFW       Doc 22-1      Filed 11/05/18   Page 26 of 28




                                                                                                                  Debtor
            Lessor Name                                                     Address of Leased       Restaurant
                                         Lessor Address(es)                                                       Party to
       (listed alphabetically)                                                 Premises               ID No.
                                                                                                                   Lease

                                 70 Washington Street, Suite 310
                                 Salem, MA 01970
                                 Attn: George Vernet, Manager
                                                                        156 Andover St.- Rte 114                 Papa
87. Vernco 156, LLC              and                                                                  1131
                                                                        Danvers, MA 01923                        Gino’s, Inc.
                                 70 Washington Street, Suite 310
                                 Salem, MA 01970
                                 Attn: Kathy Franson, Office Manager

                                 90 Providence Highway
                                 Walpole, Ma 02032
                                 Attn: Jen Clark

                                 and

                                 c/o RP Realty Partners, LLC
                                 1999 Avenue of the Stars, Suite 1260   90 Providence Hwy
                                                                                                                 Papa
88. Walpole Mall Associates      Los Angeles, CA 90067                  F330 (Mall)                   1187
                                                                                                                 Gino’s, Inc.
                                 Attn: Dan Stansell                     Walpole, MA 02032

                                 and

                                 Richard Costanzo CCIM
                                 c/o RP Realty Partners, LLC
                                 1801 S. La Cienega Blvd. Suite 301
                                 Los Angeles, CA 90035



                                                              22
                              Case 18-12537-MFW       Doc 22-1      Filed 11/05/18   Page 27 of 28




                                                                                                                   Debtor
             Lessor Name                                                     Address of Leased       Restaurant
                                          Lessor Address(es)                                                       Party to
        (listed alphabetically)                                                 Premises               ID No.
                                                                                                                    Lease

                                  c/o Rosen Associates Mgmt Corp
    Watertown Mall Associates                                            550 Arsenal St.                          Papa
89.                               33 South Service Road,                                               1213
    LP                                                                   Watertown, MA 02472                      Gino’s, Inc.
                                  Jericho, NY 11753

                                  69 Great Road
                                                                         45 Storey Ave.                           Papa
90. West L.Newb.Rayn LLC          P.O. Box 2350                                                        1053
                                                                         Newburyport, MA 01950                    Gino’s, Inc.
                                  Acton, MA 01720

                                  David Popolizio, Trustee
                                                                         175 Littleton Rd
91. Westford Plaza Trust          175 Littleton Road                                                   5230       Delops, Inc.
                                                                         Westford, MA 01886
                                  Westford, MA 01886

                                  c/o UBS Realty Investors, LLC
                                  10 State House Square
                                  15th Floor
                                  Hartford, CT 06103
      Westford Valley                                                    160 Littleton Rd.                        Papa
92.                                                                                                    1156
      Marketplace Inc.            and                                    Westford, MA 01886                       Gino’s, Inc.

                                  KeyPoint Partners LLC
                                  One Burlington Woods Drive
                                  Burlington, MA 01803




                                                               23
                            Case 18-12537-MFW       Doc 22-1         Filed 11/05/18   Page 28 of 28




                                                                                                                    Debtor
           Lessor Name                                                        Address of Leased       Restaurant
                                        Lessor Address(es)                                                          Party to
      (listed alphabetically)                                                    Premises               ID No.
                                                                                                                     Lease

                                c/o Edens Limited Partnership
                                1221 Main Street, Suite 1000
                                Columbia, SC 29201
                                Attn: Legal Department
                                                                          300 Mishawum Rd.                         Papa
93. Woburn (Edens), LLC                                                                                 1065
                                and                                       Woburn, MA 01801                         Gino’s, Inc.

                                c/o Kenneth Darling
                                21 Custom House Street, Suite 450
                                Boston, MA 02110

                                PO Box 128                                1 Beal St.                               Papa
94. Wollaston Place LLC                                                                                 1128
                                Wollaston, MA 02170                       Quincy, MA 02170                         Gino’s, Inc.

                                15 Mildred Road                           59 Middlesex Turnpike
95. Woodrob Realty Trust                                                                                5113       Delops, Inc.
                                Burlington, MA 01803                      Burlington, MA 01803




                                                                24
